UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 19-1020


LAWRENCE ELIOT MATTISON,

                   Plaintiff - Appellant,

             v.

JANIE DEBORAH WILLIS; SHERRY ANN ZAMORA; TIMOTHY MARTIN
O’BOYLE; ADRIANE RACHELLE MAUNEY; EMILY SUZANNE HUNT;
TONYA R. HENDERSON-STITH; BONNIE LOUISE JONES; BARBARA
TIMMENEY HANNA,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Robert G. Doumar, Senior District Judge. (4:17-cv-00134-RGD-DEM)


Submitted: July 30, 2019                                   Decided: August 13, 2019


Before WILKINSON, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Eliot Mattison, Appellant Pro Se. Sean Douglas Jansen, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia;
Madeline Markelz Gibson, Assistant Attorney General, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia; Michael Gordon Matheson,
THOMPSON MCMULLAN, PC, Richmond, Virginia; Benjamin M. Mason, MASON,
MASON, WALKER & HEDRICK, PC, Newport News, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Lawrence Eliot Mattison appeals the district court’s order denying relief on his

complaint alleging claims under 42 U.S.C. §§ 1983, 1985, and 1986 (2012). We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Mattison v. Willis, No. 4:17-cv-00134-RGD-DEM (E.D. Va.

Dec. 6, 2018). We grant Mattison’s motion to file a surreply brief. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.


                                                                             AFFIRMED




                                            3